Woodruff, Justice.
An examination of the papers satisfies me that the defendant cannot be punished under the present attachment, except for a violation of the order of June 14th, 1860 ; and as to that I am constrained to say that the defendant was not bound by the order, and could not be required by the referee to deliver the note of George *395A. Leavitt & Co. to the plaintiff, nor his attorney, nor to the referee; and as the receiver was not present, and has not, since the order was made, demanded the note, the defendant has not, in strictness, refused to comply with the order, and cannot therefore be punished for the alleged contempt in disobeying it. The plaintiff will be put to the necessity of a further demand on the defendant, or a further reference for the proper 'execution of the order.
But as the conduct of the defendant, as appears upon the papers submitted, is in gross disregard of the rights of the plaintiff, in substantial disregard of the orders of the court, and evinces a determined purpose to evade its orders, and hinder and embarrass the plaintiff in the prosecution of his claims, I cannot order the payment to him of any costs.
Attachment discharged, without costs.